256 S.W.3d 209 (2008)
STATE of Missouri, Respondent,
v.
Johnny W. JONES, Appellant.
No. WD 67175.
Missouri Court of Appeals, Western District.
July 1, 2008.
Irene C. Karnes, Columbia, MO, for appellant.
Jeremiah W. (Jay) Nixon, Attorney General, Shaun Mackelprang and Daniel McPherson, Office of Attorney General, Jefferson City, MO, for respondent.
Before JAMES M. SMART, JR., Presiding Judge, THOMAS H. NEWTON, Judge, and RONALD R. HOLLIGER, Judge.

ORDER
PER CURIAM.
Johnny Jones ("Jones") appeals his conviction, following a jury trial, of first degree robbery and armed criminal action. Jones complains that the trial court erred in denying a continuance for the purpose of obtaining psychological records bearing on the voluntariness of a confession he gave to the police following the robbery in question. Jones has failed to establish, however, that the trial court action of which he complains resulted in any prejudice. As a formal published opinion would have no precedential value, the parties have been provided with a memorandum explaining the reasoning of the court, and the judgment of conviction is affirmed pursuant to Rule 30.25(b).